Exhibit 10.1

August 16, 2006

Mr. Richard Scanlan

31260 W. Somerset Circle

Green Oaks, Illinois 60048

Dear Rich:

This letter agreement (the “Agreement”) confirms the agreement that you and
Champps Entertainment, Inc. (the “Company”) have reached regarding the
resignation of your current position as Chief Operating Officer and Vice
President and the amendment and restatement of your existing employment
agreement and the surrender of all rights to any restricted stock granted
thereunder in consideration of your continued employment by becoming a director
of operations/market partner for the Minnesota and Illinois Champps Americana
locations and entering into the Bonus Buy-In Agreement and the Amended and
Restated Employment Agreement both of even date. The purpose of the Agreement is
to establish the consensual nature of this arrangement whereby you are
surrendering your position as Chief Operating Officer and Vice President of the
Company and surrendering all related benefits, rights and obligations under the
Employment Agreement dated August 17, 2005 and entering into a Bonus Buy-In
Agreement and Amended and Restated Employment Agreement.

You are entering into this Agreement and the attached agreements voluntarily.
You understand that this is a legally binding agreement and that you are giving
up your right to bring all possible legal claims against the Company, among
others, including claims relating to your prior employment agreement.

With those understandings and in exchange for the promises of you and the
Company set forth below, you and the Company agree as follows:

 

  1. Resignation

You agree to resign as Chief Executive Officer and Vice President of the Company
and all of its subsidiaries effective as of August 16, 2006 (the “Resignation
Date”).



--------------------------------------------------------------------------------

  2. Bonus Buy-In and Amended and Restated Employment Agreement

You and the Company agree that you will enter into the Bonus Buy-in Agreement
and the Amended and Restated Employment Agreement both of even date. Under the
Bonus Buy-in Agreement, you will acquire a participating interest in and receive
bonus payments based upon operating cash flow of certain Champps restaurants
identified therein. The Amended and Restated Employment Agreement will govern
your relationship with the Company as of August 16, 2006 and all benefits,
rights, duties and obligations of each of you and the Company relating to your
service as Chief Operating Officer and Vice President of the Company under the
Employment Agreement dated August 17, 2005 are hereby terminated effective as of
such date.

 

  3. Stock Options

You release all right title and interest to any restricted stock grants or stock
units previously granted to you by the Company.

This agreement comprises the entire agreement between you and the Company, and
all previous agreements and/or promises between you and the Company are
superseded, null, and void.

 

  4. Notices, Acknowledgments and Other Terms

You are advised to consult with an attorney before signing this Agreement.

By signing this Agreement, you acknowledge that you are doing so voluntarily.
You also acknowledge that you are not relying on any representations by me or
any other representative of the Company concerning the meaning of any aspect of
this Agreement.

This Agreement shall be binding upon each of the parties and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of each party and to their heirs,
administrators, representatives, executors, successors and assigns.

This Agreement may be executed in counterparts or duplicate origins, each having
the same force and effect as an original.

In the event of any dispute, this Agreement will be construed as a whole, will
be interpreted in accordance with its fair meaning, and will not be construed
strictly for or against either you or the Company.



--------------------------------------------------------------------------------

The law of Colorado will govern any dispute about this Agreement, including any
interpretation or enforcement of this Agreement. In the event that any provision
or portion of a provision of this Agreement shall be determined to be
unenforceable, the remainder of this Agreement shall be enforced to the fullest
extent possible as if such provision or portion of a provision were not
included. The Agreement may be modified only by a written agreement signed by
you and an authorized representative of the Company.

If you agree to these terms, please sign and date below and return this
Agreement to me.

 

Sincerely,

Champps Entertainment, Inc.

By:

 

/s/ Michael P. O’Donnell

 

Michael P. O’Donnell

 

Its:

 

President and CEO

 

Accepted and agreed to:

/s/ Richard Scanlan

Richard Scanlan

Dated: August 16, 2006